                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

MENES ANKH EL,                                         )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 1:17-cv-04335-JPH-TAB
                                                       )
KEITH BUTTS,                                           )
                                                       )
                               Respondent.             )


   ORDER DENYING MOTION TO PROCEED ON APPEAL IN FORMA PAUPERIS
            AND DENYING CERTIFICATE OF APPEALABILITY

                                                  I.

       The petitioner seeks leave to proceed on appeal without prepayment of the appellate fees

of $505.00. An appeal may not be taken in forma pauperis if the trial court certifies that the appeal

is not taken in good faith. 28 U.S.C. § 1915; see Coppedge v. United States, 369 U.S. 438 (1962).

“Good faith” within the meaning of § 1915 must be judged by an objective, not a subjective,

standard. See id.

       There is no objectively reasonable argument the petitioner could present to argue that the

disposition of this action was erroneous. In pursuing an appeal, therefore, the petitioner “is acting

in bad faith . . . [because] to sue in bad faith means merely to sue on the basis of a frivolous claim,

which is to say a claim that no reasonable person could suppose to have any merit.” Lee v.

Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). Accordingly, his appeal is not taken in good faith,

and for this reason his request for leave to proceed on appeal in forma pauperis, dkt.

[64], is DENIED.




                                                  1
                                                  II.

       “A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

court does not enjoy an absolute right to appeal.” Buck v. Davis, 137 S. Ct. 759, 773 (2017).

Instead, the petitioner must obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1);

Habeas Corpus Rule 11(a) (district court must “issue or deny a certificate of appealability when it

enters a final order adverse to the applicant”). “A certificate of appealability may issue . . . only if

the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Where a claim is resolved on procedural grounds (like untimeliness), a certificate of

appealability should issue only if reasonable jurists could disagree about the merits of the

underlying constitutional claim and about whether the procedural ruling was correct. Flores-

Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016). Because the petitioner has not demonstrated

a substantial showing of the denial of a constitutional right or that reasonable jurists could disagree

about whether any procedural ruling in this case was correct, his motion for a certificate of

appealability, dkt. [65], is DENIED.

SO ORDERED.

Date: 4/3/2020



Distribution:

MENES ANKH EL
233632 Wendell Brown
a/k/a Wendell Brown
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

All Electronically Registered Counsel




                                                   2
